UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 HEARTLAND, INC. (Exact name of registrant as specified in its charter) Maryland 000-27045 36-4286069 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1005 N. 19th Street Middlesboro, KY40965 (Address of principal executive offices) (Zip Code) 606-248-7323 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of May 1, 2010, there were 22,362,755 shares of common stock, $.0001 par value per share, outstanding. 1 HEARTLAND, INC. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVEDISCLOSURES ABOUT MARKET RISK 11 ITEM 4. CONTROLS AND PROCEDURES 11 PART II. OTHER INFORMATION ITEM 1. - LEGAL PROCEEDINGS 12 ITEM 1A- RISK FACTORS ITEM 2. - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 3.- DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4. - REMOVED AND RESERVED 13 ITEM 5. - OTHER INFORMATION 13 ITEM 6. - EXHIBITS 13 SIGNATURES 13 2 PARTI.FINANCIALINFORMATION ITEM 1. FINANCIAL STATEMENTS HEARTLAND, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS Total assets $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 HEARTLAND, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS' EQUITY March 31, December 31, (Unaudited) CURRENT LIABILITIES Accounts payable $ $ Line of credit and current portion of notes payable Current portion of notes payable to related parties Other current liabilities Total current liabilities Notes payable, less current portion Notes payable to related parties, less current portion Other long-term liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock $0.001 par value 5,000,000 shares authorized, 1,760,000 and 2,370,000 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Additional paid-in capital – preferred stock Common stock, $0.001 par value 100,000,000 shares authorized;22,362,755 and 21,953,306 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Additional paid-in capital – common stock Accumulated deficit ) ) Net stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ 4 HEARTLAND, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, SALES $ $ Cost of goods sold ) ) Gross profit OPERATING EXPENSES NET OPERATING (LOSS) INCOME ) Other expenses ) ) (LOSS) INCOME BEFORE INCOME TAXES ) Federal and state income taxes Income taxes, current period ) ) Income tax benefit, deferred NET (LOSS) INCOME ) LESS: Preferred Dividends ) ) NET (LOSS) INCOME AVAILABLE TO COMMON STOCKHOLDERS $ ) $ Net (loss) income per share: Basic: $ ) $ Diluted: (1 ) $ Weighted average shares outstanding Basic: Diluted: (1
